FREEDMAN, P. J.
The plaintiffs recovered a judgment in this action for damages to a truck, occasioned by a collision with a car belonging to defendant. The truck was being driven through 156th street from the west towards Third avenue. It was hit by a car running south. The plaintiffs’ main witness was the driver of the truck, whose account of the accident was as follows: He drove down 156th street with his horses on a walk. When he got to the corner he looked up the avenue for a car, but, owing to the stairs leading to the elevated railroad station, and a van that was standing near the curb, he could see but a short distance above the north crossing. There was no car in sight at that time. He continued on his way, and just before he drove *393upon the westerly track he looked to the south, and saw another truck approaching from that direction, and going north. This truck was then below 156th street, with the horse attached thereto on a walk. When the plaintiffs’ driver had reached the south-bound or westerly track, with his horses on the north-bound track, and his truck directly on the south-bound track, he pulled up his horses and stopped to let the northbound truck pass him. At this time he first saw a car approaching him about 30 feet away, which car subsequently struck the front wheel of his truck. If he had not stopped, he could have passed in front of the north-bound truck, for which he pulled up to allow it to pass him, and it was after he saw the approaching car that he stopped his horses.
This testimony on the part of the driver clearly shows that he was guilty of contributory negligence. He was in no manner prevented from continuing his course across and clear of the westerly car track. With a car approaching him, and distant about 30 feet,' he deliberately stopped squarely upon the track to enable a truck to pass ahead of him, and which he himself says he could have gone in front of if he had not stopped. There was nothing to show but that if he had proceeded on his way he would have cleared the car. His only excuse for so stopping was: “His [meaning the other truck] was loaded. In consequence, I pulled up.” The judgment must be reversed.
Judgment reversed. New trial ordered, with costs to the appellant .to abide the event. All concur.